           Case MDL No. 2997 Document 93-2 Filed 04/12/21 Page 1 of 2




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


 IN RE: BABY FOOD MARKETING,                       MDL No. 2997
 SALES PRACTICES AND PRODUCTION
 LIABILITY LITIGATION


                                     PROOF OF SERVICE
       In accordance with Rule 4.1(a) of the Judicial Panel on Multidistrict Litigation, I
hereby certify that on April 12, 2021, I caused a true and correct copy of the foregoing to be
served on all other parties in all involved actions through electronic filing on the CM/ECF
system, which provides electronic service notification to all counsel of record registered as
CM/ECF users. In addition, on April 12, 2021, hard copies of the foregoing were served on
the entities listed below at the following addresses:


Beech­Nut Nutrition Company
One Nutritious Place
Amsterdam, NY 12010

Gerber Products Company
1812 North Moore Street
Arlington, VA 22209

Nurture
1 Maple Avenue
White Plains, New York 10605

Safeway
5918 Stoneridge Mall Rd.
Pleasanton, CA 94588

Campbell/ Plum, Inc/ Plum PBC
1 Campbell Place
Camden, NJ 08103
Case MDL No. 2997 Document 93-2 Filed 04/12/21 Page 2 of 2



                          s/ Ruth Anne French Hodson
                          Ruth Anne French-Hodson
                          Sharp Law, LLP
                          5301 W. 75th St
                          Prairie Village, KS 66208
                          Tel: 913-901-0505
                          rafrenchhodson@midwest-law.com

                          Keith A. Robinson
                          2945 Townsgate Road, Suite 200
                          Westlake Village, CA 91361
                          Tel: 310-849-3135
                          Keith.robinson@karlawgroup.com
